Citation Nr: 1628757	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  99-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for upper and lower gastrointestinal disorders, including as due to an undiagnosed illness.

2. Entitlement to service connection for unexplained chronic multisymptom illness, to include irritable bowel syndrome (IBS), including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1992, including service in the Southwest Asia Theater of operations from December 1990 to May 1991, and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.

This case has been remanded multiple times, most recently in May 2013, for additional development.  It has returned for adjudication.  During the pendency of the appeal, the Veteran was service connected for primary insomnia, carpal bony cysts in the left and right hands, degenerative joint disease of the lumbar and cervical spine and right subscapularis myalgia.  Accordingly, the second issue listed on the title page herein has been restated to address the Veteran's remaining claimed disability. 


FINDINGS OF FACT

1. The Veteran served on active duty in Southwest Asia.

2. The Veteran does not have a chronic upper or lower gastrointestinal disorder and such is not shown to have manifested to a compensable degree during the pendency of the current claim or proximate thereto.

3. The Veteran does not have IBS, and such is not shown to have manifested to a compensable degree during the pendency of the current claim or proximate thereto.



CONCLUSIONS OF LAW

1. A chronic disability manifested by an upper or lower gastrointestinal disorder was not incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2. A chronic disability manifested by IBS was not incurred in active duty and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See January 2006 and March 2006 VCAA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  This claim was previously remanded to the RO in May 2013 for additional evidentiary development.  This development included obtaining an addendum etiology opinion and readjudicating the instant claims.  The Board finds that the RO has substantially complied with all of the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's remand, an adequate addendum opinion was obtained in September 2014.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board has thoroughly reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year of separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  The Veteran has not been diagnosed with one of the enumerated chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2015); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

The Veteran served in the United States Army, serving in the Southwest Asia theater of operations from December 1990 to May 1991.  This service meets the requirements of a "Persian Gulf Veteran."  38 C.F.R. § 3.317(d) (2015).

For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2015).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms (and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) and means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317(b) (2015).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2015).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2015).

A. Upper/lower gastrointestinal disorder, to include as due to undiagnosed illness

The Veteran's service treatment records do not show treatment for persistent gastrointestinal complaints.  The Veteran's separation examination dated in May 1992 shows that his digestive system was normal.  At that time, the Veteran denied having stomach or intestinal trouble.  During the VA examination in May 1997, the Veteran reported frequent gas and bloating that is relieved by antacids.  The examiner diagnosed esophageal reflux disease.  

During the October 2009 VA examination, the Veteran denied any dysphagia for solids or liquids.  He also denied epigastric pain and a history of hematemesis or melena.  The examiner stated that the Veteran does not have reflux and he does not get nauseated or vomit.  The Veteran was not under any current treatment and his past records show normal blood counts and no evidence of weight gain or loss.  The examiner found no clinical evidence of an illness of the esophagus based upon normal examination findings.  On VA examination in February 2011, the Veteran reported a history of indigestion when he eats spicy foods.  The Veteran denied seeking medical attention for the condition and noted that his now ex-wife had been responsible for completing the initial claim, which is why he had difficulty with the responses to the questions regarding his health.  The examiner noted that the Veteran did not report a chronic problem related to the upper or lower gastrointestinal tract.  He has not sought treatment, does not take medication for such a condition, and does not report it to be a chronic condition.  The Veteran stated that he believed the condition may have been associated with the stress of service in the Desert Storm theater and reported that he was not aware of any current condition.  The examiner found no objective evidence to identify a diagnosis.  

During the most recent VA examination in December 2012, the Veteran reported that he does not have a chronic problem with his esophagus or similar upper-gastrointestinal tract problem but rather has only occasional heartburn.  The Veteran denied seeking treatment for problems related to the upper GI tract and does not take medication for any upper GI related issues.  The examiner found no objective evidence to identify a diagnosis of gastroesophageal reflux disease (GERD).  The examiner opined that the claimed condition was less likely than not incurred in or caused by the Veteran's active service.  The rationale is that the Veteran did not have an established diagnosis of GERD while on active duty status and stated that he does not currently have a problem with GERD.  The examiner went on to note that occasional heartburn is not the same as GERD and that no endoscopic, imaging, or lab values were completed to diagnose GERD in May 1997.  

Service connection for an upper or lower gastrointestinal disorder, including GERD, is denied.  The Veteran has not met the critical element of a VA compensation claim of establishing a current disability.  Although a GERD diagnosis was noted in May 1997, the preponderance of the competent and credible evidence suggests that this diagnosis was incorrect.  There is no evidence of objective testing used to make the diagnosis and the Veteran even denied a chronic esophageal condition.  There is also no clinical evidence that in any way attributes the treatment for GERD in May 1997 to the Veteran's military service or to an undiagnosed illness.  Similarly, there are no chronic complaints of pertinent gastrointestinal symptoms.  The Veteran, in fact, has denied any chronic gastrointestinal symptoms or condition.  With no symptoms, there can be no undiagnosed illness.

Accordingly, his claim of entitlement to service connection for an upper or lower gastrointestinal disorder, including GERD, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Chronic multisymptom illness, to include IBS, to include as due to undiagnosed illness

The Veteran's service treatment records do not show treatment for persistent gastrointestinal complaints.  The Veteran's separation examination dated in May 1992 shows that his digestive system was normal.  At that time, the Veteran denied having stomach or intestinal trouble.  

During a VA examination in April 1996, the Veteran reported having a lot of diarrhea and gas since the Persian Gulf.  He stated that he treated it with Pepto Bismol.  He indicated that he has a very liquid stool that is frequent, but denied blood.  The Veteran also reported that the liquid stool has caused his hemorrhoids to activate.  

In May 1996, the Veteran indicated that he had diarrhea, but the physician found that his description did not fit the true definition.  The impression was rule out infectious etiology, colitis, and IBS.  On examination in May 1997, the Veteran reported frequent diarrhea.  However, upon further inquiry, the examiner discovered that while the Veteran has loose stool, it is not watery.  The Veteran indicated that the loose stool occurs about 3 to 4 times a week but denied ever having gross blood in the stool.  

The Veteran was diagnosed with IBS in June 2003 on an over-40 examination, based on a history he provided the examiner.  On a post deployment health assessment dated in May 2004, the Veteran stated he had diarrhea during his deployment, but not currently.   

During the October 2009 VA examination, the Veteran again complained of diarrhea and said it was "water-like".  He indicated that he gets it about 4 to 5 times a month and treats it with over-the-counter medication.  The Veteran denied abdominal pain, left lower quadrant pain, cramping, and emesis.  The examiner noted that there was no evidence of malnutrition.  The examiner found no clinical evidence of irritable bowel syndrome, instead diagnosing intermittent diarrhea.  

During the VA examination in February 2011, the Veteran indicated that he was not diagnosed or treated for any gastrointestinal conditions during service and denied any present symptoms of gastrointestinal problems.  The Veteran denied seeking medical treatment for the condition.  After taking a history from and examining the Veteran, the examiner opined that the findings do not support a diagnosis of an undiagnosed illness.  Further, the examiner noted that the Veteran has not reported a chronic problem related to the gastrointestinal tract.  On examination in December 2012, the Veteran stated that he had not sought medical care for his claim of IBS.  He stated that he watches what he eats.  He noted diarrhea on a daily basis, stating that he does not have solid bowel movements.  The Veteran treats this condition with Pepto Bismol.  He denied any other symptoms.  The examiner found no objective evidence of a diagnosable lower GI problem on examination.  The examiner went on to note that there was no colonoscopy showing a diagnosis of IBS and that the Veteran did not seek medical care or treatment for lower GI problems.  The Veteran displayed no weight loss, malnutrition, anemia, or any other symptoms that would be related to an individual with persistent chronic diarrhea and/or IBS.  The examiner stated that the Veteran did not meet the criteria for IBS and stated that there are many causes of diarrhea, including viruses, bacteria and parasites, medication, lactose intolerance, fructose, and artificial sweeteners.  

The most recent opinion was provided in September 2014.  After a review of the Veteran's claims file, including all previous examinations and medical records, the examiner noted that there is no credible medical documentation that the Veteran was diagnosed with IBS until the over-40 examination based on the Veteran's statements.  The Veteran did not present to a health care provider for any signs or symptoms of IBS or have his complaints evaluated, receive treatment, or diagnose IBS.  Although the Veteran reported chronic, daily loose stools, the examiner noted that there were no signs of skin breakdown, weight loss, and malnutrition.  Accordingly, his subjective symptoms are not consistent with his physical examination.  After pointing to medical reports on the diagnosis of IBS, the examiner stated that the Veteran does not meet the diagnostic criteria according to either source for IBS.  Rather, the Veteran states that he has watery stools, which does not fall within this criteria.  The examiner found that the Veteran's current condition was not related to the Veteran's service in Southwest Asia.  

Based on the above, the Board finds that service connection for IBS is not warranted.  The Veteran has not met the critical element of a VA compensation claim of establishing a current disability.  Although IBS was indicated in June 2003, the weight of the competent and credible evidence is against a finding that the Veteran actually has or has had IBS.  As noted by the VA examiners, the Veteran has not undergone testing associated with this condition, nor has he sought out medical treatment.  His symptoms do not correlate with those established by medical treatise to diagnose IBS.  Also, while the most recent examiner acknowledged the Veteran's subjective complaints of regular loose stool, she noted that he does not have any objective manifestations of IBS.  Further, the August 2013 VA examiner noted that the Veteran's subjective symptoms of loose, watery stools was not consistent with his physical examination.  She indicated that the Veteran's symptom presentation was more than likely related to other factors than military service in Southwest Asia.  She also specifically indicated that this was not an undiagnosed illness or medically unexplained chronic multisymptom illness.  There was no interval symptom  documentation or treatment recorded to support the diagnosis of IBS and no causal or temporal relationship between the Veteran's current diagnosis and any prior condition.

The Board finds this opinion to be highly probative, sufficiently rationalized, and based on a thorough review of the record.  The examiner incorporates the Veteran's relevant medical history and contentions into well rationalized opinions.  There are no competent medical opinions to the contrary.

Therefore, after weighing all the evidence, the Board finds greater probative value in the only pertinent competent clinical evidence of record, the September 2014 VA opinion.  Accordingly, his claim of entitlement to service connection for IBS, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Other Considerations

To the extent that the Veteran attempts to relate his claimed disabilities, as identified above, to his period of active military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board notes that he is not a trained medical clinician as his claims file does not indicate that he had ever received any formal medical education, much less certification as a clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the nature, medical etiology, and time of onset of claimed disabilities adjudicated on the merits in the analysis above, fall outside the realm of common knowledge of a lay person, he lacks the competence to provide diagnoses based on these symptoms and probative medical opinions linking them to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as the disabilities adjudicated herein, which may be presented only by a trained physician, medical specialist, or clinician.)

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for upper and lower gastrointestinal disorders, including as due to an undiagnosed illness, is denied.

Service connection for IBS, to include as due to an undiagnosed illness, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


